Martin, J.
I concur in the opinion just pronounced.
Mathews, J.
I do also.
It is therefore ordered, adjudged and decreed, that the judgment of the district court *633be annulled, avoided and reversed, so far as it directs the payment of the money in the garnishee’s hands; and that the cause be remanded, with directions to the judge to stay all further proceedings against the garnishee, until the decision of the attachment, pending in Pennsylvania, be ascertained, and that the appellee pay the costs of this appeal.